Exhibit 10.41B

 

FIRST AMENDMENT TO

 

CHANGE OF CONTROL EMPLOYMENT AGREEMENT

 

Section 6. (a) of the Change of Control Employment Agreement by and between
Kewaunee Scientific Corporation (the “Company”), and Kurt P. Rindoks (the
“Executive”), dated as of the 20th day of January, 2000, is hereby amended as
follows:

 

  •   Section 6. (a) (i) is hereby replaced in its entirety by the following:

 

  (i) The Company shall pay to the Executive an amount equal to either:

 

A. if the Date of Termination occurs on or before the first anniversary of the
Change of Control Date, the sum of the Executive’s Annual Base Salary plus his
Average Annual Bonus and the compensation for any earned but unused vacation
days; or

 

B. if the Date of Termination occurs after the first anniversary of the Change
of Control Date, one-half the sum of the Executive’s Annual Base Salary plus his
Average Annual Bonus and the compensation for any earned but unused vacation
days.

 

  •   Section 6. (a) (iii) is hereby replaced in its entirety by the following:

 

(iii) If the Executive is a participant in the Kewaunee Scientific Corporation
Executive Deferred Compensation Plan (the “Deferred Compensation Plan”), his
benefit under the Deferred Compensation Plan shall be paid in a single lump sum
pursuant to Section 5.2 of the Deferred Compensation Plan regardless of whether
he had elected a different form of benefit, and shall be increased by an amount
equal to the additional employer matching contributions the Executive would have
received under both the Deferred Compensation Plan and the 401K Incentive
Savings Plan for Salaried and Hourly Employees of Kewaunee Scientific
Corporation as if the Executive’s employment had continued until the end of the
Protection Period, based on the assumption that the Executive’s compensation
throughout the Protection Period would have been that required by
Section 4(b)(i) and Section 4(b)(ii), that the Executive’s would have elected to
defer his compensation under both such plans at the same rate that he had
elected immediately prior to the Termination Date, and that all such employer
matching contributions were fully vested at the end of the Protection Period.
The provisions of this Section 6(a)(iii) shall be considered an amendment to the
Deferred Compensation Plan consented to by the Executive.

 

1



--------------------------------------------------------------------------------

  •   Section 6. (a) (iv) is hereby replaced in its entirety by the following:

 

(iv) If the Executive is a participant in the Kewaunee Scientific Corporation
Group Life Insurance Benefit Plan (the “Life Insurance Plan”), he shall also
receive a payment equal to the present value of the vested death benefit, if
any, to which the Executive’s beneficiaries would have been entitled under the
Life Insurance Plan if the Executive’s employment had continued until the end of
the Protection Period, based on the assumption that the Executive’s compensation
throughout the Protection Period would have been that required by
Section 4(b)(i) and Section 4(b)(ii). Such present value shall be determined as
if the death benefit were payable at the end of the Executive’s life expectancy,
determined as of the date of payment, and discounted to the date of payment,
using the same mortality and interest rate assumptions used to calculate lump
sum benefits under the Retirement Plan. The provisions of this Section 6(a)(iv)
shall be considered an amendment to the Life Insurance Plan consented to by the
Executive, and the amount of such payment shall be in full satisfaction of all
amounts owed to the Executive’s beneficiaries under the Life Insurance Plan.

 

In all other respects, this Agreement is reaffirmed and remains unchanged.

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused this First Amendment to be executed in its name on its behalf as of this
12th day of December, 2005.

 

/s/ Kurt P. Rindoks

--------------------------------------------------------------------------------

Executive

 

By:  

/s/ William A. Shumaker

--------------------------------------------------------------------------------

    William A. Shumaker     President, Chief Executive Officer

 

2